
	

113 HR 2145 IH: To provide for the conveyance of a small parcel of Natural Resources Conservation Service property in Riverside, California, and for other purposes.
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2145
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Calvert (for
			 himself, Mr. Ruiz, and
			 Mr. Takano) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To provide for the conveyance of a small parcel of
		  Natural Resources Conservation Service property in Riverside, California, and
		  for other purposes.
	
	
		1.FindingsCongress finds as follows:
			(1)Since 1935, the United States has owned a
			 parcel of land in Riverside, California, consisting of approximately 9.5 acres,
			 more specifically described in section 2(a) (in this section referred to as the
			 property).
			(2)The property is
			 administered by the Department of Agriculture and has been variously used for
			 research and plant materials purposes.
			(3)Since 1998, the
			 property has been administered by the Natural Resources Conservation
			 Service.
			(4)Since 2002, the property has been
			 co-managed under a cooperative agreement between the Natural Resources
			 Conservation Service and the Riverside Corona Resource Conservation District,
			 which is a legal subdivision of the State of California under section 9003 of
			 the California Public Resources Code.
			(5)The Conservation District wishes to acquire
			 the property and use it for conservation, environmental, and related
			 educational purposes.
			(6)As provided in this Act, the conveyance of
			 the property to the Conservation District would promote the Conservation
			 District’s conservation education and related purposes and result in savings to
			 the Federal Government.
			2.Land conveyance,
			 Natural Resources Conservation Service property, Riverside County,
			 California
			(a)Conveyance
			 authorizedThe Secretary of
			 Agriculture shall convey and quitclaim to the Riverside Corona Resource
			 Conservation District (in this section referred to as the Conservation
			 District) all right, title, and interest of the United States in and to
			 a parcel of real property, including improvements thereon, that is located at
			 4500 Glenwood Drive in Riverside, California, consists of approximately 9.5
			 acres, and is administered by the Natural Resources Conservation Service of the
			 Department of Agriculture. As necessary or desirable for the conveyance under
			 this subsection, the Secretary or the Conservation District may survey all or
			 portions of the property to be conveyed.
			(b)Consideration
				(1)Value in
			 useSubject to paragraph (2),
			 the Conservation District shall pay to the Secretary an amount equal to the
			 value in use of the property to be conveyed under subsection (a) as
			 consideration for the conveyance of the property.
				(2)Required
			 reductionsThe amount otherwise determined under paragraph (1)
			 shall be reduced by—
					(A)the value of the
			 improvements on the property provided for by non-Federal sources; and
					(B)the amount of any rental rate abatements
			 negotiated and agreed to by the Secretary for the continued use of the property
			 by the Department during the 10-year period beginning upon the conveyance of
			 the property.
					(c)Deposit and use
			 of considerationThe amounts
			 received as consideration under subsection (b) shall be credited to the
			 applicable appropriation of the Natural Resources Conservation Service for
			 conservation operations in California and shall remain available, without
			 further appropriation, until expended as the Secretary may direct.
			(d)Prohibition on
			 reservation of interestThe
			 Secretary shall not reserve any future interest in the property to be conveyed
			 under subsection (a), except that which may be acceptable to the Conservation
			 District.
			(e)Hazardous
			 substancesNotwithstanding
			 section 120(h) of the Comprehensive Environmental Response, Compensation, and
			 Liability Act of 1980 (42 U.S.C. 9620(h)) or the Solid Waste Disposal Act (42
			 U.S.C. 6901 et seq.), in the conveyance of the property under subsection (a),
			 the Secretary shall be only required to meet the disclosure requirements for
			 hazardous substances, pollutants, or contaminants, but shall otherwise not be
			 required to remediate or abate any such releases of hazardous substances,
			 pollutants, or contaminants, including petroleum and petroleum
			 derivatives.
			(f)Cooperative
			 authority
				(1)Leases,
			 contracts, and cooperative agreements authorizedIn conjunction with, or in addition to, the
			 conveyance under subsection (a), the Secretary may enter into leases, contracts
			 and cooperative agreements with the Conservation District.
				(2)Sole
			 sourceNotwithstanding
			 sections 3105, 3301, and 3303 to 3305 of title 41, United States Code, or any
			 other provision of law, the Secretary may lease real property from the
			 Conservation District on a noncompetitive basis.
				(3)Non-exclusive
			 authorityThe authority provided by this subsection is in
			 addition to any other authority of the Secretary.
				(g)Additional terms
			 and conditionsThe Secretary
			 may require such reasonable terms and conditions in connection with the
			 conveyance under subsection (a) as the Secretary considers appropriate to
			 protect the interests of the United States, except that the conveyance does not
			 require further administrative or environmental analyses or examination.
			
